Citation Nr: 1626774	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-31 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, and Lincoln, Nebraska, respectively. 

In connection with his May 2012 substantive appeal, the Veteran indicated that he wished to testify at a Board hearing.  Thereafter, in November 2013, he was informed that his requested Board hearing was scheduled for January 2014.  The Veteran failed to appear at the hearing and he did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  Therefore, the request is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

In October 2014, the Board, as relevant, denied an initial rating in excess of 50 percent for PTSD, and remanded the issue of entitlement to a TDIU for further development.  The Veteran appealed the PTSD issue to the United States Court of Appeals for Veterans Claims (Court).  The parties subsequently filed a Joint Motion for Remand (Joint Motion).  By Order dated in June 2015, the Court granted the motion and remanded the matter to the Board for action consistent with the Joint Motion.  In August 2015 and October 2015, the Board remanded the PTSD rating issue pursuant to the Joint Motion and again remanded the TDIU issue.  Both matters now return to the Board for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

2.  Prior to November 8, 2010, the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

3.  As of November 8, 2010, the Veteran is in receipt of a 100 percent combined schedular rating and is not unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's PTSD claim, the Board observes that he has appealed with respect to the propriety of the initially assigned rating for such service-connected disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the February 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Pertinent to the Veteran's TDIU claim, VA's duty to notify was satisfied by a September 2010 letter, sent prior to the issuance of the rating decision on appeal case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records, post-service treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was also provided VA examinations and addendum opinions in April 2008, October 2009, January 2011, April 2011, May 2012, November 2012, March 2013, January 2015,  February 2015, and December 2015 addressing the nature and severity of his PTSD, as well as the impact his service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  Consequently, the examinations are sufficient evidence for deciding the claim.  Moreover, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist in this regard has been met.

Furthermore, Board finds there has been substantial compliance with the Board's October 2014, August 2015, and October 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in October 2014, the TDIU claim was remanded in order to obtain updated VA treatment records, provide the Veteran an opportunity to identify or submit any private treatment records, and afford him an examination with an opinion addressing whether his service-connected disabilities render him unemployable.  Thereafter, in a December 2014 letter, the Veteran was requested to identify or submit any private treatment records; however, he did not do so.  Additionally, updated VA treatment records dated through December 2014 were obtained and, in January 2015 and February 2015, the Veteran underwent numerous VA examinations addressing the severity of his service-connected disabilities and their resulting functional impact.  In August 2015 and October 2015, the PTSD claim was remanded so as to readjudicate the matter with consideration of evidence received subsequent to the July 2014 supplemental statement of the case and the TDIU claim was noted to be inextricably intertwined.  Thereafter, a January 2016 supplemental statement of the case readjudicated both issues.  Therefore, the Board finds that there has been substantial compliance with the Board's October 2014, August 2015, and October 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran is service-connected for PTSD with an initial 50 percent rating, effective July 27, 2007.  Such disability is evaluated under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

Under the DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

VA treatment records in 2008 reflect complaints of nightmares, hypervigilance, irritability, and anxiety.  Reportedly, the Veteran suffered from anxiety attacks and had one in the waiting room during a medical visit.  It was also noted that the Veteran had been married for 36 years and had two adult children.  He denied having any friends.  The Veteran was described as alert and well oriented.  He was cooperative and attentive.  His thoughts were organized and productive.  His speech was clear, fluent, and goal-directed.  His mood was stable and affect appropriate to content.  There was no suicidal or homicidal ideation.  His GAF scores ranged from 50 to 57.  

On VA examination in April 2008, the Veteran reported a history of alcohol abuse until the 1990s.  He also reported anxiety episodes, avoidance of going out and crowds, and sleep difficulties.  The Veteran further described intrusive thoughts, irritability, and tendency to isolate.  He reported occasionally losing his temper and getting into physical confrontations.  The Veteran stated this happened once at work and he was suspended from his job for a time.  The Veteran stated he did most activities with his wife, but also went fishing occasionally with his grandson and took walks to deal with his anxiety.  He did his chores and remodeling projects.  The Veteran was married and had two adult daughters.  Treatment consisted of outpatient therapy.  His occupational background included work in a farm and factory jobs.  He also had his own body shop for a time, and then worked a longer period of 23 1/2 years at a factory in Mason City that made icemakers until the factory closed in 2007.  He had not worked since that time.  The examiner noted that the Veteran's manner suggested some anxiety, but it was not extreme.  His speech was logical and related, with no indications of hallucinations, delusions, or formal thought disorder.  There was no flight of ideas or loosening of associations.  There were no obsessions or compulsions.  The Veteran was oriented times three, with adequate memory and concentration.  The examiner found that the Veteran's symptoms resulted in occasional decrease in work efficiency with periods of inability to perform tasks, but generally functioning satisfactorily.  The examiner assigned a GAF score of 58.

On VA examination in October 2008, the Veteran reported intrusive memories, avoidance of stimuli, sleep disturbance, some anxiety or panic attacks, distressing dreams, irritability, losing interest in projects, memory difficulties, and exaggerated startle response.  There was no indication of delusions or hallucinations of any sort or of impaired thought process.  Other than the sleep disturbance, he did not endorse significant vegetative symptoms of depression.  He denied current suicidal ideation, although he acknowledges experiencing such ideation 15 or 20 years earlier when he was heavily abusing alcohol.  He acknowledged some crying, describing himself as particularly sensitive to sad news.  The examiner opined that the Veteran's PTSD symptoms were slight or mild at most, and assigned a GAF score of 60.  The examiner opined that the Veteran's psychiatric symptoms had no significant impact on the Veteran's functioning as evinced by his long-term employment, despite some irritability and altercations with co-workers, as well as his long lasting primary relationship with his spouse.

VA treatment records in 2009 show that the Veteran was alert and well-oriented. There was no suicidal or homicidal ideation.  His mood was somewhat variable with depression and some negativism.  Affect was appropriate to content.  There was some social withdrawal and isolation.  There were no psychotic symptoms.  GAF scores ranged from 54 to 55.

In a statement in May 2009, the Veteran's spouse described the Veteran's symptoms and adding that he sometimes did not get along with his family.  Reportedly, she sometimes had to remind him about his hygiene, including bathing and changing clothes.  She also noted his violent nightmares and his fear of hurting her because of them.

In a statement in August 2010, the Veteran reported that he had problems getting along with others at work.  He related problems with impaired impulse control, difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships.  The Veteran complained of nightmares that caused him to act out in his sleep hurting his wife.  He endorsed panic attacks.  Inability to concentrate, make decisions or learn new things and reason.  He had problems socializing with other family members during events.  

On VA examination in April 2011, the Veteran reported similar symptoms as in prior examinations, including intrusive thoughts, problem sleeping, increased arousal, irritability, and being easily startled.  He also endorsed sadness related to his wife's health, anxiety attacks more than once per week.  The Veteran reported inability to maintain gainful employment as a result of difficulty with anger control, difficulty managing stress, panic attacks, difficulty with concentration, making decisions, and learning new things.  The Veteran denied impulse control problems since retiring from work.  He also denied suicidal ideation or plan.  

The Veteran enjoyed seeing his children and grandchildren weekly and taking them to Disney World the prior year.  He also reported going out to eat with his wife on a weekly basis.  The Veteran described a decrease in socialization since retirement three years earlier.  He felt he close only to family members, and group members in the PTSD group.  The Veteran reported a hobby of woodworking, making such things as rocking chairs, but reported lower motivation over the past two years for completing woodworking tasks.  The Veteran denied having any obsessive thoughts or ritualistic behaviors.  

The examiner noted that the Veteran's attention was adequate, and he denied any significant problems with sustained attention.  Memory for remote and recent events was adequate, and he was able to recall three of three items after a one minute delay.  He did not evidence any psychotic symptoms, and no delusions or hallucinations were noted during the interview.  

The examiner opined that the Veteran's symptoms had worsened since the last VA examination and were now in the mild to moderate range, and assigned a GAF score of 55.  The examiner stated that, overall, the Veteran appeared to have symptoms that would result in occupational and social impairment, with reduced reliability and productivity due to his psychiatric symptoms.  However, the examiner opined that the Veteran's PTSD did not preclude him from searching for or maintaining gainful employment.

VA treatment notes from 2010 to 2012 reflect that the Veteran remained stable in his presentation, with no significant changes in mood.  Generally his affect appeared bright with good range and appropriateness.  He was alert and well oriented.  There was no evidence of suicidal or homicidal ideation, or psychotic symptoms.  GAF scores ranged from 54 to 58.

The record also contains a SSA file from May 2010 which indicates there is no evidence of significant impairment of function due to PTSD and that the Veteran's PTSD is "nonsevere."

On VA examination in May 2012, the Veteran endorsed similar symptoms as previously, including irritability and anger outbursts when he was previously employed, with the addition of anger while driving, feelings of detachment or estrangement, a sense of foreshortened future, panic attacks three to five times per week, and hypervigilance.  The examiner assigned a GAF score of 50, and noted that such disability resulted in occupational and social impairment with reduced reliability and productivity.

In November 2012, a VA examiner opined that the Veteran's PTSD did not preclude him from gainful employment.  The examiner also noted the Veteran's reports of irritability toward co-workers and becoming easily annoyed, as well as being suspended once for acting out toward a co-worker in anger.  However, the examiner also noted that he held his last employment for 20 years until the plant relocated in 2007.  While the Veteran believed that he was unable to find new employment due in part to his reputation for irritability, the examiner determined that this was unlikely and other personal factors, including his physical health issues and his history of alcohol abuse, may have contributed to his unemployability.  

VA treatment notes in 2013 and 2014 generally show that the Veteran was described as alert and attentive.  He was oriented times three.  His speech was normal in rate and rhythm.  Language was intact.  His mood was euthymic, and affect was congruent with mood.  There were no perceptual disturbances.  Thought processes and association were normal and coherent.  There was no unusual thought content.  There was no suicidal or violent ideation.  Insight and judgment were good.  Memory was intact.  Some clinical treatment notes showed functional impairment varied.  Stable moderate depression was noted.  There was negativism in his thinking and social avoidance.  GAF scores of 60 and 65 were recorded.

On VA examination in January 2015, the Veteran endorsed depressed mood, anxiety, low tolerance of others, irritability, suspiciousness, panic attacks more than once a week, disturbances of motivation and mood, excessive worry, social discomfort, easily triggered to cry, low levels of energy and motivation, chronic sleep impairment, impairment of short- and long-term memory, and retention of only highly learned material, while forgetting to complete tasks.  Treatment consisted of outpatient group therapy and occasional individual therapy.  He also related a history of marital counseling that had been helpful.  He remained married to his spouse with whom he resided.  Due to his spouse's physical health, the Veteran had taken over some of the housework.  The Veteran was able to drive, although he reported some problems with lapses in attention and road rage.  The Veteran denied any affiliations to organizations, church or Veterans' groups.  While he spent most of his time at home, he and his wife visited their children and grandchildren in a nearby town fairly often.  They had also traveled with the family to Florida the prior year.  He expressed a desire to visit family in California, but was hesitant to take such a long trip.  The Veteran stated that he did less woodworking than in the past due to symptoms of Parkinson's disease.  The examiner opined that it was not at least as likely as not the Veteran was unable to obtain and retain substantially gainful employment solely based on his service-connected PTSD.  He would likely have more trouble than the average person controlling his emotional reactivity and tolerating contact with the public in a job situation, but he likely could manage.  In this regard, the examiner noted that the Veteran was able to work for twenty years on a factory production line and left that employment because the plant where he worked closed down.

In an addendum opinion report in December 2015, a VA psychologist reviewed the claims file and opined that the evidence failed to show that the Veteran's psychiatric symptoms had increased and met the criteria for a higher rating, nor did it show that PTSD rendered him unemployable.  In support of the opinion, the psychologist noted that recent outpatient treatment notes recorded GAF scores between 55 and 60.  Generally, the Veteran was described as appropriate, not severely depressed or anxious.  He showed no speech difficulties.  The psychologist noted that the Veteran's complaints were consistent with mild symptoms and failed to show that he met the criteria for a 70 percent disability rating.    

Throughout the period on appeal, the evidence reflects symptoms of depression, social withdrawal, avoidance of stimuli, irritability, problems sleeping, nightmares, hypervigilance, being easily startled, anxiety, intrusive thoughts, a tendency to isolate, exaggerated startle response, anger while driving, feelings of detachment or estrangement, a sense of foreshortened future, low tolerance of others, suspiciousness, disturbances of motivation and mood, excessive worry, social discomfort, easily triggered to cry, low levels of energy and motivation, chronic sleep impairment, retention of only highly learned material while forgetting to complete tasks, problems with memory, impaired impulse control, difficulty adapting to stressful circumstances, inability to make decisions or learn new things and reason, and problems with attention and concentration.  He endorsed two to five anxiety/panic attacks per week.  His spouse described violent nightmares and problems with hygiene, as well as problems getting along with other family members.  Treatment consisted of outpatient group therapy and occasional individual therapy with no history of inpatient treatment.  

While the Veteran reported a history of suicidal ideation when he abused alcohol, more than a decade prior to the period on appeal, during the pendency of the appeal the Veteran consistently denied suicidal or homicidal ideation, plan, or intent.  There was no evidence of hallucinations, mania, psychosis, or delusions.  The Veteran also denied having any obsessive thoughts or ritualistic behaviors.  

As previously noted, VA mental health treatment notes throughout the appeal, documented GAF scores that ranged from 50 to 65 with most scores being 58.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Consistent with his GAF scores, the Veteran's symptomatology has been described as mild to moderate.  

On review of the evidence of record, the Board finds that the Veteran's PTSD most closely approximates the criteria for the assigned 50 percent rating during the period on appeal.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  This holding is of particular significance as the claimant in that case, like the Veteran here, was seeking a rating in excess of 50 percent for a psychiatric disorder.  The Federal Circuit held that in the context of a 70 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a Veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 

While the Veteran had some social impairment, an inability to maintain effective relationships is not shown.  Despite reports of family discord due to the Veteran's psychiatric symptoms, specifically social isolation, the Veteran and his spouse of over 40 years, remained married and overall had a good relationship.  It is apparent that the Veteran also had a good and close relationship with his children and grandchildren, whom he often visited and took fishing.  He also traveled with his family and took his grandchildren to Disney World.  While the Veteran reported avoidance of crowds and limited presence during family functions, he nonetheless attended family functions.  He also went out to dinner with his wife on a weekly basis.  While the Veteran denied having any friends, he reported feeling close to family members and members of his PTSD group.  

Occupationally, the Veteran reported problems getting along with co-workers and described an incident of anger outburst that resulted in suspension from employment.  Nonetheless, historically, he remained employed full time with the same employer for approximately 23 years until he retired because the plant where he worked closed down.  Additionally, he related improvement with impulse control and anger outbursts after he retired, although he continued to endorse road rage and irritability while driving.  The Veteran partook in woodworking as a hobby, although less so recently due to physical ailments.  

The VA examiner in April 2008 opined that the Veteran's symptoms resulted in occasional decrease in work efficiency with periods of inability to perform tasks, but generally functioning satisfactorily.  In October 2008, a VA examiner determined that the Veteran's psychiatric symptoms had no significant impact on his functioning.  In April 2011, a VA examiner concluded that, overall, the Veteran appeared to have symptoms that would result in occupational and social impairment, with reduced reliability and productivity due to his psychiatric symptoms.  A VA examiner in May 2012 found occupational and social impairment with reduced reliability and productivity.  In November 2012 a VA examiner noted that, while the Veteran believed that he was unable to find new employment due in part to his reputation for irritability, this was unlikely, and other personal factors, including his physical health issues and his history of alcohol abuse, more likely contributed to his unemployability.  Finally, in 2015 a VA psychologist opined that PTSD did not preclude employment and noted that the Veteran's reported symptoms were consistent with mild symptoms that did not meet the criteria for a 70 percent disability rating.    

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, despite the complaints pertaining to hygiene reported by the Veteran's spouse, the evidence shows that the Veteran was consistently described as well-groomed.  His speech was clear, fluent, and goal directed.  Language was intact.  His mood was stable and affect appropriate to content.  There were no indications of hallucinations, delusions, psychosis, or formal thought disorder.  There was no flight of ideas or loosening of associations.  There were no obsessions or compulsions.  The Veteran was oriented times three, with generally adequate memory and concentration.  Thought processes and association were normal and coherent.  

Upon review of the record, the Board finds the Veteran's symptoms did not result in deficiencies in most areas consistent with a higher 70 percent rating.  See Vazquez-Claudio, supra.  Indeed, impairment in motivation and mood, judgment, and work and social relationships are all specifically contemplated in the 50 percent rating presently assigned.  While the Veteran reported at least two to five anxiety/panic attacks a week, the GAF scores assigned on examination do not suggest that such symptoms impacted the Veteran's functioning to a degree suggesting a higher rating.  Indeed, panic attacks greater than once a week are contemplated in the 50 percent criteria.  Moreover, the GAF scores of 51 to 60 assigned do not reflect that the examiners felt the Veteran experienced deficiencies in most areas, as would be suggested by a GAF score of 40 or less.  As such, his claim for an initial rating in excess of 50 percent is not warranted. 

As the Veteran's PTSD symptoms do not approximate a 70 percent disability evaluation, which requires symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood, a rating of 100 percent is similarly not warranted as such requires total occupational and social impairment.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected PTSD has manifested with symptoms that are contemplated in the applicable rating criteria.  In this regard, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra; Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Therefore, review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.     

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In adjudicating the Veteran's claim herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Board denied any aspect of the Veteran's claim, the preponderance of the evidence was against the award of an initial rating in excess of 50 percent for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU Claim

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

In determining whether the Veteran is entitled to a TDIU rating, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for an award of TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

Substantially gainful employment must be reviewed in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356 (1991), Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975).

The Board notes that the regulations do not provide a definition of "substantially gainful employment," but VA Adjudication Procedure Manual defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Although the Board is not bound by VBA's manual, it can be useful when deciding claims such as this.  Marginal employment, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); see Moore.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Moreover, the manual contains a note that for self-employed individuals, low net earnings in conjunction with gross income should be considered, and thus may be considered marginal employment.

A Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's current claim for a TDIU was received in August 2010.  In essence, he contends his service-connected disabilities render him unemployable.  

Effective July 27, 2007, the Veteran was service-connected for PTSD, rated 50 percent disabling; diabetes mellitus, rated 20 percent disabling; diabetic dermopathy, rated 10 percent disabling; and right ear hearing loss, rated as noncompensably disabling.  His combined disability rating is 60 percent; however, while diabetes mellitus and diabetic dermopathy may be considered as one disability as they have a common etiology, the remainder of the disabilities may not be considered as one as none of the exceptions listed in 38 C.F.R. § 4.16(a) are met.  Therefore, the Veteran does not meet the threshold schedular criteria for a TDIU prior to October 21, 2009.  Even so, while the Board may not assign an extra-schedular TDIU in the first instance, if his service-connected disabilities render him unable to secure or follow a substantially gainful occupation, the Board may submit the case for extra-schedular consideration to the Director of Compensation Service pursuant to 38 C.F.R. § 4.16(b).   

Effective October 21, 2009, the Veteran satisfies the percentage requirements noted above.  Since that date, service connection is in effect for PTSD, rated 50 percent disabling; diabetes mellitus, rated at 40 percent disabling; diabetic dermopathy, rated as 10 percent disabling, and; right ear hearing loss, rated as noncompensably disabling.  His combined disability rating is 70 percent.  As such, he meets the criteria of 38 C.F.R. § 4.16(a) as of such date.

Of note, effective November 8, 2010, service connection is also in effect for Parkinson's disease with aphonia, rated as 60 percent disabling; left upper extremity impairment associated with Parkinson's disease with aphonia, rated as 40 percent disabling; right upper extremity impairment associated with Parkinson's disease with aphonia, rated as 30 percent disabling; left lower extremity impairment associated with Parkinson's disease with aphonia, rated as 20 percent disabling; right lower extremity impairment associated with Parkinson's disease with aphonia, rated as 20 percent disabling; cranial nerve impairment, facial, right side associated with Parkinson's disease, rated as 10 percent disabling, and; cranial nerve impairment, facial, left side, associated with Parkinson's disease, rated as 10 percent disabling.  Effective February 9, 2015, service connection is in effect for left arm limitation of motion associated with Parkinson's disease, rated as 10 percent disabling; right arm limitation of motion associated with Parkinson's disease with aphonia, rated as 10 percent disabling; left leg limitation of flexion associated with Parkinson's disease with aphonia, rated as 10 percent disabling, and; right leg limitation of flexion associated with Parkinson's disease with aphonia rated as 10 percent disabling.  Effective November 8, 2010 his combined disability rating is 100 percent.  

Generally, to grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation. 38 C.F.R. § 4.16.  Thus, the Veteran is not eligible under the terms of the regulation for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a Veteran is totally disabled"). 

However, the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  In this regard, such statute states that, if a Veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, he may be paid at the housebound rate.  Thus, under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293.

Consequently, for the appeal period prior to November 8, 2010, the relevant inquiry is whether the Veteran's service-connected disabilities, either singularly or jointly, rendered him unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  However, for the appeal period beginning November 8, 2010, the Board must determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability so as to satisfy the requirement that he have at least one disability that is rated at 100 percent (via a TDIU) in order to qualify for SMC, assuming there is additional disability or disabilities ratable at 60 percent or more.  

On his August 2010 TDIU application, the Veteran reported that in October 2007 he became too disabled to work due to his diabetes mellitus and PTSD.  He stated that his highest level of education attained was high school.  

The evidence shows that the Veteran retired in 2007 because his employer of over 23 years closed down the factory where he worked.  His occupational background included farm and factory work.  He also reported a history of owning a body shop, as well as performing odd jobs, including painting.  

Specific to his service-connected PTSD, in statements in support of the claim for TDIU, the Veteran reported that his psychiatric symptoms rendered him unemployable because he was unable to get along with others at work.  He also related problems with impaired impulse control, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, inability to concentrate, problems making decisions, and inability to learn new things or reason.

On VA examination in October 2008, the examiner opined that the Veteran's psychiatric symptoms had no significant impact on the Veteran's functioning as evinced by his long-term employment, despite some irritability and altercations with co-workers, as well as his long lasting primary relationship with his spouse.

On VA mental health examination in April 2011, the examiner opined that, while the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, such did not preclude him from searching for or maintaining gainful employment.   Furthermore, in November 2012, a VA examiner opined that the Veteran's PTSD did not preclude him from gainful employment.  The examiner also noted the Veteran's reports of irritability toward co-workers and becoming easily annoyed, as well as being suspended once for acting out toward a co-worker in anger.  However, the examiner also noted that he held his last employment for 20 years until the plant relocated in 2007.  While the Veteran believed that he was unable to find new employment due in part to his reputation for irritability, the examiner determined that this was unlikely and other personal factors, including his physical health issues and his history of alcohol abuse, may have contributed to his unemployability.  

In January 2015, a VA examiner opined that it was not at least as likely as not the Veteran was unable to obtain and retain substantially gainful employment solely based on his service-connected PTSD.  He would likely have more trouble than the average person controlling his emotional reactivity and tolerating contact with the public in a job situation, but he likely could manage.  In this regard, the examiner noted that the Veteran was able to work for twenty years on a factory production line and left that employment because the plant where he worked closed down.  Furthermore, in an addendum opinion report in December 2015, a VA psychologist reviewed the claims file and opined that the evidence failed to show that PTSD rendered him unemployable.  

In regard to the Veteran's diabetes, an April 2008 VA examination reflects that he was a retired production worker.  He retired after the plant he worked at closed.  In regard to his duties, the Veteran indicated that he soldered tubing for ice machines and performed table top work.  He previously worked as a painter and other odd jobs at the same plant. 

A VA examiner in January 2011 found no significant effects occupationally due to the Veteran's service-connected hearing loss.  A March 2013 VA examiner noted that such disability impacted his ability to work because it impaired his ability to understand conversations.

In March 2013, a VA examiner found that the current physical service-connected conditions, to include diabetes mellitus, Parkinson's disease, and skin disease, while limiting, did not preclude him from all types of gainful employment.  The examiner opined that the Veteran was capable of light duty employment and would be best suited to mostly sedentary positions.  

A VA examiner in February 2015 determined that the Veteran's mild right sided facial weakness, diabetes mellitus, and diabetic dermopathy did not preclude him from all work.  It was noted that his disabilities of the upper and lower extremities associated with Parkinson's disease restricted the Veteran's arm motion to below shoulder level with a lifting limitation of no more than 20 pounds, as well as primarily sedentary work with short periods of standing and walking with a cane.  However, the examiner concluded that the Veteran's Parkinson's disease would not preclude him from all work as he would be able to do a primarily sedentary job with limitations on standing and walking with the assistance of a cane.  The Veteran would require work on a level floor and elevator access to his work area.  He would not be approved to drive in the course of work duty and would not be approved for work with safety sensitive machinery.  The examiner noted that, while the Veteran had an understandable voice with volume above a whisper, he would be recommended a quiet office space for communication effectiveness.

The record contains a SSA file from May 2010 which noted that, while there was no evidence of significant impairment of function due to PTSD, the Veteran was found to be disabled due to disabilities of the hands.  

Upon a review of the entirety of the evidence, to include the Veteran's lay statements alleging his unemployability, Board finds that the opinions rendered by the VA examiners regarding the functional effect of the Veteran's service-connected disabilities on his ordinary activity, to include employment, are entitled to great probative weight.  In this regard, the Court and Federal Circuit have held that medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In the instant case, the VA examiners conducted an interview with the Veteran, a review of the relevant history, and an appropriate examination.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiners' opinions regarding the limitations associated with the Veteran's service-connected disabilities, to include the impact that such have on his ability to secure and maintain gainful employment.

Therefore, for the appeal period to November 8, 2010, the Board finds that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board again notes that the Veteran has a high school degree and retired in October 2007 because his employer of over 23 years closed down the factory where he worked.  His occupational background included farm and factory work.  He also reported a history of owning a body shop, as well as performing odd jobs, including painting.  Such work history reflects stability and an ability to engage in the mental and physical activities necessary to run his own business as well as perform factory and farm work. 

For such period, the Veteran was service-connected for PTSD, diabetes mellitus, diabetic dermopathy, and right ear hearing loss; however, the evidence fails to show that such disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation.  In this regard, while the Veteran's PTSD results in occupational impairment with reduced reliability and productivity, for which a 50 percent rating has been assigned, the highly probative VA opinions reflect that the functional impairment associated with such disability does not result in total occupational impairment.  Moreover, while the Veteran's hearing loss impacted his ability to work because it impaired his ability to understand conversations, such has not been shown to render him entirely unemployable, even in consideration in combination with his other service-connected disabilities.  Furthermore, as noted previously, the Veteran's diabetes mellitus and skin disability do not result in any functional impairment.  Therefore, Board finds that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities consistent with his educational background and work history prior to November 8, 2010.

As noted previously, for the appeal period beginning November 8, 2010, the Board must determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability so as to satisfy the requirement that he have at least one disability that is rated at 100 percent (via a TDIU) in order to qualify for SMC, assuming there is additional disability or disabilities ratable at 60 percent or more.  In this regard, it is noted that "the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under 38 U.S.C.A. 
§ 1114(s)."  Buie, supra at 251-52.  However, the Board finds that no single service-connected disability renders the Veteran unable to secure or follow a substantially gainful occupation as of November 8, 2010.  

In reaching such determination, the Board notes that each disability results in some limitations.  Specifically, the Veteran has occupational impairment with reduced reliability and productivity as a result of his PTSD, impairment in an ability to understand conversations as a result of his right ear hearing loss, and limitations on lifting, standing, and walking due to his Parkinson's disease.  However, the highly probative VA examinations demonstrate that, while such disabilities result in limitations, they do not, singularly, render the Veteran not unable to secure or follow a substantially gainful occupation.  Specifically, VA examiners throughout the appeal period, to include in January 2015 and December 2015, determined that the Veteran's PTSD did not render him unable to obtain and retain substantially gainful employment.  Similarly, a January 2011 examiner found that the Veteran's hearing loss had no significant effects occupationally.  In March 2013, a VA examiner found that his current physical service-connected conditions, to include diabetes mellitus, Parkinson's disease, and skin disease, while limiting, did not preclude him from all types of gainful employment.  A VA examiner in February 2015 determined that the Veteran's mild right sided facial weakness, diabetes mellitus, and diabetic dermopathy did not preclude him from all work.  Furthermore, while noting the previous limitations associated with the Veteran's Parkinson's disease, the concluded that such would not preclude him from all work as he would be able to do a primarily sedentary job with limitations on standing and walking with the assistance of a cane.  In this regard, the examiner further found that the Veteran would require work on a level floor and elevator access to his work area.  He would not be approved to drive in the course of work duty and would not be approved for work with safety sensitive machinery.  The examiner noted that, while the Veteran had an understandable voice with volume above a whisper, he would be recommended a quiet office space for communication effectiveness.  Consequently, while the Veteran's individual service-connected disabilities result in limitations, for which he receives a 100 percent combined schedular rating, the evidence does not show that he is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability as of November 8, 2010. 

Therefore, based on the foregoing, the Board finds that, for the entire appeal period, the Veteran is not entitled to a TDIU.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

A TDIU is denied. 


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


